Citation Nr: 1210657	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  03-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, in excess of zero percent prior to October 7, 2002, in excess of 10 percent from October 7, 2002, in excess of 20 percent from November 21, 2003, in excess of 40 percent from July 1, 2010, and in excess of 20 percent from January 1, 2012.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and a friend, P.D.




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from June 1972 to June 1975, and from February 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the Veteran's claim for an increased rating for bilateral hearing loss.  As the Veteran relocated during the pendency of this appeal, the RO in Houston, Texas, assumed jurisdiction.  

In April 2011, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's April 2011 requests, including a re-evaluation of the Veteran's claim in light of the results of a July 2010 VA audiology examination.  

The Veteran testified before the undersigned Veterans Law Judge in a Board personal hearing in Washington, DC, in May 2009.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for an increased (compensable) rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


CONCLUSION OF LAW

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a March 2012 motion, submitted prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issue of a higher initial rating for bilateral hearing loss.  The Board notes that this withdrawal of this initial rating appeal includes all staged ratings for bilateral hearing loss granted during the pendency of this appeal.  

As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of a higher initial rating for bilateral hearing loss, and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


